DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/23/2020. As directed by the amendment: claims 1, 8, and 11 have been amended.  Thus, claims 1 – 3, 5 – 9, and 11 are presently pending in this application.  The Office affirms that no new subject matter has been incorporated into the specification. 
Response to Arguments
Applicant’s arguments, see page 2, filed 11/23/2020, with respect to the drawings have been fully considered and are persuasive with the submission of the formal drawings.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 2, filed 11/23/2020, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 3, filed 11/23/2020, with respect to the rejection of claim 1 under USC 103 have been fully considered and are persuasive. Particularly with the applicant’s amendment to claim 1 to change the scope of the claims such that the first and second hooks being mirror images of each other.  Therefore, the 103 rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art reference, Levin (US 6001120 A), herein referenced to as “Levin”, see new 103 rejection below.
Applicant’s arguments, see page 3, filed 11/23/2020, with respect to the rejection(s) of claim(s) 8 and 11 under USC 103 have been fully considered and are persuasive. Particularly with the applicant’s amendments to claims 8 and 11 to change of the claims such that the notches are on the opposite 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Within claim 1, ll 8 – 9, the limitation “first clamping means defined by complementary first clamping features” is being interpreted under U.S.C. 112(f) as “first clamping features” does not recite any concrete structural limitation and “first clamping means” is being interpreted as “first means for clamping” 
Within claim 1, ll 18, the limitation “second clamping means defined by complementary second clamping features” is being interpreted under U.S.C. 112(f) as “second clamping features” does not recite any concrete structural limitation and “second clamping means” is being interpreted as “second means for clamping”
Within claim 2, ll 2, the limitation “complementary means for interlocking the handle portion” is being interpreted under U.S.C. 112(f) 
Within the two limitations in claim 1, in context  of the present application, “the first clamping means furthered defined by first clamping features” and “the second clamping means furthered defined by second clamping features” will be interpreted as inserts of a relatively harder material such as tungsten carbide inserts (see present spec., [0018], ll 10 – 12). 
	Within claim 2, the limitation of complementary means for interlocking the handle is being interpreted as a pair of locks with complementary teeth. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
“Gripping means” in claim 1 as it is further defined by “serrated features”
“Means for retraction” in claim 1 as it is further defined by “hook”
“Means for catching sutures, arteries, and veins sliding down the outside surfaces of the surgical instrument” in claims 8 and 11 as it is defined by “the notches”
Because this claim limitation are  not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al (US 20180168568 A1), herein referenced to as “Ali”, in view of Levin (US 6001120 A), herein referenced to as “Levin”, and Hodge (US 4827929 A), herein referenced to as “Hodge”.  
In regards to claim 1, Ali discloses: A surgical instrument (see Figs. 1 – 7) comprising: first and second halves 16 and 18 (see Figs. 1 - 7, [0024], ll 1 - 4) coupled together at a pivot so that the first and second halves define a handle portion (see Figs. 1 – 7) at a proximal end of the instrument and a functional portion (see Figs. 1 – 7) at a distal end of the instrument with the pivot 26 (see Figs. 1 - 7, [0026], ll 2 - 4) therebetween, the functional portion terminating at a blunt distal end (see Figs. 1 – 7); scissors disposed in the functional portion adjacent the pivot and defined by complementary scissor features 10 and 10a (see Figs. 1 - 7, [0022], ll 1 - 5) of the first and second halves; a base section disposed in the functional portion between the scissors and the blunt distal end of the functional portion, the base section comprising first clamping means 8a and 8b (see Figs. 1 - 7, [0028], ll 5 - 8); a tapering section 2 and 4 (see Figs. 1 - 7, [0027], ll 1 - 3) disposed in the functional portion between the first clamping means and the blunt distal end of the functional portion, the tapering section comprising gripping means defined by opposing serrated features 2a and 4a (see Fig 5, [0027], ll 1 - 9) on each of the first and second halves. Ali does not expressly disclose: the first clamping means defined by complementary first clamping features of the first and second halves; and opposing first and second tips defined respectively by the first and second halves and disposed in the functional portion between the tapering section and the distal end of the instrument, the first and second tips together defining the blunt distal end of the functional end, and the first and second tips comprising second clamping means defined by complementary second clamping features of the first and second halves, the first and second tips terminating with first and second hooks, respectively, each of the first and second hook defining an opposing half of the blunt distal end of the first and second halves, the first and second hooks being mirror images of each so that the first and second hooks together define means for retraction of anatomical structures and capturing internal organs. 
However, Levin teaches in a similar field of invention, a surgical instrument (see Fig. 6), with a handle portion 148,150 (see Fig. 6), first and second halves 120, 122 (see Fig. 6), blunt distal end 144, 146 (see Fig. 6), a pivot 116 (see Fig. 6), and a functional portion 132, 134 (see Fig. 6), a first clamping means (see annotated Fig. 6 below), a tapering section (see annotated Fig. 6 below). Levin further teaches: opposing first and second tips (see annotated Fig. 6 below) defined respectively by the first and second halves 120, 122 and disposed in the functional portion 132, 134 between the tapering 144, 146, the first and second tips (see annotated Fig. below) together defining the blunt distal end 144, 146 of the functional end 132, 134, and the first and second tips (see annotated Fig. 6 below) comprising second clamping means (see annotated Fig. 6 below, the second clamping means is the interior surface of the tips), the first and second tips terminating with first and second hooks 140, 142, respectively, each of the first and second hook 140, 142 defining an opposing half of the blunt distal end of the first and second halves (the hooks are the blunt distal ends of the device, they are hooks as they are curved portions of metal that can hook tissue), the first and second hooks 140, 142 being mirror images of each so that the first and second hooks 140, 142 together define means for retraction of anatomical structures and capturing internal organs (the hooks are mirror images as they are essentially identical).
	


    PNG
    media_image1.png
    932
    847
    media_image1.png
    Greyscale

The language, “for retraction of anatomical structures and capturing internal organs," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Levin meets the structural limitations of the claim, and 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ali to incorporate the teachings of Levin and have a surgical device with hooks at the distal end of the device, the first and second hooks being mirror images of each other and the tips having a second clamping means. Motivation for such can be found in Levin as the hooks can help pull and dig into tissue while the second clamping means can prevent tissue from slipping away from the hooks. 
The combination of Ali and Levin do not expressly teach: the first clamping means defined by complementary first clamping features of the first and second halves; or the second clamping means defined by complementary second clamping features of the first and second halves.
However, Hodge in a similar field of invention teaches a similar surgical instrument for clamping tissue: complementary first clamping features (see col. 4, ll 20 - 27) of the first and second halves; and complementary second clamping features (see col. 4, ll 20 - 27) of the first and second halves. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Ali and Levin to incorporate the teachings of Hodge and have a surgical instrument wherein the first clamping means are defined by complementary first clamping feature and the second clamping means are defined by complementary second clamping features. Motivation for such can be found in Hodge as a hardened metal surface, such as tungsten carbide can give surgical instruments the secondary feature of having an improved clamping feature for needles (see col. 4, ll 19 – 27).
In regards to claim 2, the combination of Ali, Levin and Hodge teaches: The surgical instrument of claim 1, see 103 rejection above. Ali further teaches: wherein the first and second halves comprise complementary means 43a and 43b (see Fig. 6, [0032], ll 7 - 10) for interlocking the handle portion.
140 (see Fig. 4, col. 5, ll 45 – 50) is straight and disposed at a substantially constant obtuse angle to the base section.
The substitution for one known element (the obtusely angled straight tapering section as shown in Hodge) for another (the straight tapering as shown in Ali and Stanley) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the obtusely angled straight tapering section shown in Hodge would have yielded predictable results, namely, allowing an angled structure designed for either improved ergonomics or ease of access for certain surgeries.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
In regards to claim 5, the combination of Ali, Levin and Hodge teaches: The surgical instrument of claim 1, see 103 rejection above. Ali further teaches: wherein the scissor features 10 and 10a (see Figs. 1 - 7, [0022], ll 1 - 5) have lateral widths that are each substantially equal to lateral widths of each of the first and second halves at the pivot. As can be seen the widths of the scissor features in Ali are relatively equal to the width of the surgical instrument at the pivot. 
In regards to claim 6, the combination of Ali, Levin and Hodge teaches: The surgical instrument of claim 1, see 103 rejection above. Hodge further teaches: wherein the complementary first clamping features are tungsten carbide inserts (see col. 4, ll 20 - 27).
In regards to claim 7, the combination of Ali, Levin and Hodge teaches: The surgical instrument of claim 1, see 103 rejection above. Hodge further teaches: wherein the complementary second clamping features are tungsten carbide inserts (see col. 4, ll 20 - 27). 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ali, Levin, and Hodge as applied to claim 1 above, and further in view of Chiu et al (US 20080172085 A1), herein referenced to as “Chiu”.
16, 18 have opposite outside surfaces (see Figs. 1 – 7, there are surfaces where the elements 2 and 4 point towards) that are disposed on outside surfaces (see Figs. 1 – 7, this surface is not part of the functional portion on the interior/gripping/clamping/cutting surface of the surgical instrument) of the surgical instrument. The combination of Ali, Levin, and Hodge does not explicitly teach: the surgical instrument further comprising complementary notches defined in the opposite outside surfaces at the first and second tips, the notches defining means for catching sutures, arteries, and veins sliding down the outside surfaces of the surgical instrument. 
However, Chiu in a similar field of invention teaches a surgical instrument 101 (see Figs. 1 – 2), with tips 117, 118 (see Figs. 1 – 2), with opposite outside surfaces (see annotated Fig. 1 below). Chiu further teaches complementary notches 19, 20, 21, 22, and 23 (see Figs. 1 – 2, [0021], there being five notches on one tip 117 that complement the five other notches on the other tip 118), the notches defining means (the means are the notches) for catching sutures, arteries, and veins sliding down the outside surfaces of the surgical instrument.
The language, “for catching sutures, arteries, and veins sliding down the outside surfaces of the surgical instrument," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Chiu meets the structural limitations of the claim, and the notches are capable of catching sutures, arteries, and veins as the slots are wide enough for them to fit within (see abstract). 

    PNG
    media_image2.png
    613
    849
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ali, Levin, and Hodge to further incorporate the teachings of Chiu and have a surgical instrument with complementary notches on opposite outside surfaces. Motivation for such can be found in Chiu as the notches can catch sutures to minimize patient bleeding and operation time by maximizing efficiency (see abstract, [0009]).
In regards to claim 9, the combination of Ali, Levin, Hodge, and Chiu teaches: the surgical instrument of claim 8, see 103 rejection above. Levin further teaches the hook 140, 142 defines an arc that approaches but is less than 180 degrees (see Fig. 6, the hook curves into an arc but is less than a 180 degree arc and any positive angle that is less than 180 degrees approaches 180 degrees).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ali, Levin, Hodge and Chiu.
In regards to claim 11,  Ali discloses: A surgical instrument (see Figs. 1 – 7) comprising: first and second halves 16 and 18 (see Figs. 1 - 7, [0024], ll 1 - 4) coupled together at a pivot so that the first and second halves define a handle portion (see Figs. 1 – 7) at a proximal end of the instrument and a functional portion (see Figs. 1 – 7) at a distal end of the instrument with the pivot 26 (see Figs. 1 - 7, [0026], ll 2 - 4) therebetween, the functional portion terminating at a blunt distal end (see Figs. 1 – 7), the first and second halves 16, 18 have opposite outside surfaces (see Figs. 1 – 7, there are surfaces where the elements 2 and 4 point towards) that are disposed on outside surfaces (see Figs. 1 – 7, this surface is not part of the functional portion on the interior/gripping/clamping/cutting surface of the surgical instrument) of the surgical instrument (see Figs. 1 – 7); scissors disposed in the functional portion adjacent the pivot and defined by complementary scissor features 10 and 10a (see Figs. 1 - 7, [0022], ll 1 - 5) of the first and second halves; a base section disposed in the functional portion between the scissors and the blunt distal end of the functional portion, the base section comprising first clamping means 8a and 8b (see Figs. 1 - 7, [0028], ll 5 - 8); a tapering section 2 and 4 (see Figs. 1 - 7, [0027], ll 1 - 3) disposed in the functional portion between the first clamping means and the blunt distal end of the functional portion, the tapering section comprising gripping means defined by opposing serrated features 2a and 4a (see Fig 5, [0027], ll 1 – 9) on each of the first and second halves. Ali does not expressly disclose: the first clamping means defined by complementary first clamping features of the first and second halves; and opposing first and second tips defined respectively by the first and second halves and disposed in the functional portion between the tapering section and the distal end of the instrument, the first and second tips together defining the blunt distal end of the functional end, and the first and second tips comprising second clamping means defined by complementary second clamping 
However, Levin teaches in a similar field of invention, a surgical instrument (see Fig. 6), with a handle portion 148,150 (see Fig. 6), first and second halves 120, 122 (see Fig. 6), blunt distal end 144, 146 (see Fig. 6), a pivot 116 (see Fig. 6), and a functional portion 132, 134 (see Fig. 6), a first clamping means (see annotated Fig. 6 below claim 1), a tapering section (see annotated Fig. 6 below claim 1). Levin further teaches: opposing first and second tips (see annotated Fig. 6 below claim 1) defined respectively by the first and second halves 120, 122 and disposed in the functional portion 132, 134 between the tapering section and the distal end of the instrument 144, 146, the first and second tips (see annotated Fig. below claim 1) together defining the blunt distal end 144, 146 of the functional end 132, 134, and the first and second tips (see annotated Fig. 6 below claim 1) comprising second clamping means (see annotated Fig. 6 below claim 1, the second clamping means is the interior surface of the tips).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ali to incorporate the teachings of Levin and have first and second tips that are defined by the first and second halves, are disposed in the function portion between the tapering section and the distal end of the instrument together defining the blunt distal end and comprise second clamping means. Motivation for such can be found in Levin as the second clamping means on the tips can provide a second and more distal portion for clamping tissue and more precisely selecting tissue. 
The combination of Ali and Levin do not expressly teach: the first clamping means defined by complementary first clamping features of the first and second halves; or the second clamping means defined by complementary second clamping features of the first and second halves; and complementary 
However, Hodge in a similar field of invention teaches a similar surgical instrument for clamping tissue: complementary first clamping features (see col. 4, ll 20 - 27) of the first and second halves; and complementary second clamping features (see col. 4, ll 20 - 27) of the first and second halves. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Ali and Levin to incorporate the teachings of Hodge and have a surgical instrument wherein the first clamping means are defined by complementary first clamping feature and the second clamping means are defined by complementary second clamping features. Motivation for such can be found in Hodge as a hardened metal surface, such as tungsten carbide can give surgical instruments the secondary feature of having an improved clamping feature for needles (see col. 4, ll 19 – 27).
The combination of Ali, Levin, and Hodge do not expressly teach: and complementary notches defined in the opposite outside surfaces of the first and second tips, the notches defining means for catching sutures, arteries, and veins sliding down the outside surfaces of the surgical instrument.
However, Chiu in a similar field of invention teaches a surgical instrument 101 (see Figs. 1 – 2), with tips 117, 118 (see Figs. 1 – 2), with opposite outside surfaces (see annotated Fig. 1 below claim 8). Chiu further teaches complementary notches 19, 20, 21, 22, and 23 (see Figs. 1 – 2, [0021], there being five notches on one tip 117 that complement the five other notches on the other tip 118), the notches defining means (the means are the notches) for catching sutures, arteries, and veins sliding down the outside surfaces of the surgical instrument.
The language, “for catching sutures, arteries, and veins sliding down the outside surfaces of the surgical instrument," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be (see abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ali, Levin, and Hodge to further incorporate the teachings of Chiu and have a surgical instrument with complementary notches on opposite outside surfaces. Motivation for such can be found in Chiu as the notches can catch sutures to minimize patient bleeding and operation time by maximizing efficiency (see abstract, [0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771            

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771